Citation Nr: 0902419	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-14 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder 
condition, claimed as right shoulder tendonitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1988 to August 
1988 and from August 1996 to February 2003. 

This appeal arose before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in part, denied the veteran's 
claim for service connection for right shoulder tendonitis.  
The veteran testified before the undersigned at a Travel 
Board hearing at the RO in December 2008.  A transcript of 
the hearing has been included in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a right shoulder 
condition, claimed as right shoulder tendonitis.  

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection 
is established either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Concerning her claimed condition, the veteran asserts that 
she currently experiences a pain in her right shoulder that 
radiates down her right arm.  See her December 2008 hearing 
testimony.  Furthermore, she testified that this pain was 
previously "intermittent," but now it impacts her on a 
daily basis.  She further provided in her hearing testimony 
that on an average day, her pain is 3 or 4 on a scale of 1 to 
10, but that approximately twice a month she experiences 
flare-ups that will cause her pain to escalate -towards a 5 
or 6 on a scale of 1 to 10.  

Although the veteran, as a layman, is not competent to 
provide a medical opinion as to the nature and etiology of 
her claimed condition, she is competent to testify as to her 
observable symptomology.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layperson is generally incapable of 
opining on matters requiring medical knowledge); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder); and see 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection.").

Towards establishing her claim, the veteran asserted in her 
December 2008 hearing testimony that her current right 
shoulder condition is attributable to an in-service 
incurrence of right shoulder injury in August 1999.  
Specifically, she testified that while in service, she was a 
combat medic and, upon one occasion, she lifted a male 
soldier, weighing over 200 pounds, while he was on a gurney, 
over her head and into her vehicle; and while doing this, she 
heard a "pop" in her shoulder; and her shoulder has been 
bothering her since -intermittently at first, but now daily.  

The Board notes that the veteran's service personnel records 
show that one of her military occupational specialties (MOS) 
was nuclear medical specialist.  The Board notes that the 
veteran's service treatment records (STRs) document that in 
August 1999, the veteran presented for treatment, complaining 
of right shoulder symptoms as she asserts.  Therefore, the 
Board finds that there is competent medical evidence 
establishing that the veteran suffered an in-service 
incurrence of right shoulder symptoms as she asserts.

However, where the determinative issue involves medical 
causation or a medical diagnosis, there still must be 
competent medical evidence to the effect that the claim is 
plausible; and such lay assertions do not constitute 
competent medical evidence. See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  That is, in order for the veteran to 
establish her claim, there must also be competent medical 
evidence establishing a link between her current condition 
and her period of active military service.  

The Board notes that the veteran's claims file is silent as 
to any specific diagnosis relating to her current condition 
and as to its etiology.  Hence, the Board finds that the 
record does not contain competent medical evidence regarding 
the nature and etiology of the veteran's right shoulder 
condition.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

In the instant case, the veteran has testified as to 
recurrent symptoms of a right shoulder condition and the 
record contains competent medical evidence of an in-service 
incurrence of a right shoulder injury as she asserts.  
However, there is insufficient competent medical evidence for 
VA to make a decision on her claim. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA medical 
examination to assess the nature and 
etiology of her right shoulder condition.  
The entire claims folder, to include the 
service treatment records, must be 
provided to the examiner to review in 
conjunction with the examination, and the 
examiner must indicate in the examination 
report that the folder was so reviewed.  
The examiner must provide an etiology 
opinion as to whether it is at least as 
likely as not (meaning 50 percent or more 
probable) that any diagnosed right 
shoulder condition is related to her 
military service, and in particular to 
her August 1999 in-service right shoulder 
injury.

Inform the examiner that the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

Advise the veteran that failure to report 
for this scheduled VA examination, 
without good cause, may have adverse 
consequences on her claim.  See 38 C.F.R. 
§ 3.655 (2008).

2.  Then readjudicate her claim for 
service connection for a right shoulder 
condition in light of any additional 
evidence obtained.  If the disposition 
remains unfavorable, send the veteran and 
her representative a SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
remaining claim.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




